     Case 5:18-cv-00544-GW-ADS Document 18 Filed 07/08/20 Page 1 of 4 Page ID #:103



 1

 2

 3

 4

 5

 6

 7

8                                UNITED STATES DISTRICT COURT

 9                               CENTRAL DISTRICT OF CALIFORNIA

10

11    FEDERICO SANCHEZ,                              Case No. 5:18-0544 GW (ADS)
                                                 i
12                                 Plaintiff,    c

13                          v.                   a ORDER DISMISSING ACTION FOR
                                                 r FAILURE TO PROSECUTE AND
14    STAN SNIFF, et al.,                        d COMPLY WITH COURT ORDERS
                                   Defendants.
15

16

17

18    I.    INTRODUCTION

19          Plaintiff Federico Sanchez (“Plaintiff”), a pretrial detainee at Robert Presley

20    Detention Center proceeding pro se, filed a Complaint under 42 U.S.C. § 1983. [Dkt.

21    No. 1]. After an Order Dismissing with Leave to Amend was served after screening,

22    Plaintiff filed a First Amended Complaint (“FAC”) on June 4, 2018. [Dkt. No. 8]. On

23    July 11, 2019, during screening, the Court dismissed the FAC and granted Plaintiff leave

24    to file a second amended complaint (“SAC”) by no later than August 1, 2019. [Dkt.
     Case 5:18-cv-00544-GW-ADS Document 18 Filed 07/08/20 Page 2 of 4 Page ID #:104



 1    No. 13]. On September 12, 2019, the Court issued an Order to Show Cause why case

 2    should not be dismissed for failure to timely file a second amended complaint or

 3    otherwise respond to the July 11, 2019 order. [Dkt. No. 14]. Plaintiff filed a response

 4    requesting an extension of time, which the Court granted, extending the deadline to

 5    October 30, 2019, and the Court discharged the Order to Show Cause. [Dkt. Nos. 15,

 6    16]. On November 26, 2019, the Court issued a second Order to Show Cause Why Case

 7    Should Not be Dismissed requiring a response by December 20, 2019. [Dkt. No. 16].

8     Despite repeated warnings that that case may be dismissed, Plaintiff has not filed a

 9    second amended complaint and has not filed any response to the November 26, 2019

10    Order to Show Cause. The last filing Plaintiff submitted to the Court was on September

11    29, 2019 [Dkt. No. 15].

12    II.    DISCUSSION

13           Dismissal of this action is warranted due to Plaintiff’s failure to prosecute the

14    case and comply with court orders. The Court has the inherent power to achieve the

15    orderly and expeditious disposition of cases by dismissing actions pursuant to Federal

16    Rule of Civil Procedure 41(b) for failure to prosecute and failure to comply with a court

17    order. See Link v. Wabash R.R. Co., 370 U.S. 626, 629-30 (1962); see also Pagtalunan v.

18    Galaza, 291 F.3d 639, 640 (9th Cir. 2002). The Court weighs the following factors when

19    determining whether to dismiss an action for failure to comply with a court order or

20    failure to prosecute: (1) the public’s interest in the expeditious resolution of litigation;

21    (2) the Court’s need to manage its docket; (3) the risk of prejudice to the defendant;

22    (4) the public policy favoring disposition of cases on their merits; and (5) the availability

23    of less drastic sanctions. Pagtalunan, 291 F.3d at 642.

24



                                                    2
     Case 5:18-cv-00544-GW-ADS Document 18 Filed 07/08/20 Page 3 of 4 Page ID #:105



 1           Here, the first, second, third, and fifth factors weigh in favor of dismissal. First,

 2    Plaintiff has failed to engage with this case in any way since September 29, 2019 and

 3    failed to file a SAC in response to the Court’s July 11, 2019 Order Dismissing with Leave

 4    to Amend or to the November 26, 2019 Order to Show Cause. This failure to prosecute

 5    the case has interfered with the public’s interest in the expeditious resolution of this

 6    litigation and the Court’s need to manage its docket. See Yourish v. California Amplifier,

 7    191 F.3d 983, 990 (9th Cir. 1999) (“[T]he public’s interest in expeditious resolution of

8     litigation always favors dismissal.”). Second, Plaintiff has failed to rebut the

 9    presumption that defendants have been prejudiced by this unreasonable delay. In re

10    Eisen, 31 F.3d 1447, 1452-53 (9th Cir. 1994) (“The law presumes injury from

11    unreasonable delay.”) (quoting Anderson v. Air West, Inc., 542 F.2d 522, 524 (9th Cir.

12    1976)). Third, there is no less drastic sanction available as the Court has warned

13    Plaintiff multiple times that the case would be dismissed. Accordingly, the Court has

14    taken meaningful steps to explore alternatives to dismissal. See Henderson v. Duncan,

15    779 F.2d 1421, 1424 (9th Cir. 1986) (“The district court need not exhaust every sanction

16    short of dismissal before finally dismissing a case, but must explore possible and

17    meaningful alternatives.”). Finally, although the fourth factor always weighs against

18    dismissal, here Plaintiff’s failure to discharge his responsibility to move the case towards

19    a disposition outweighs the public policy favoring disposition on the merits. Morris v.

20    Morgan Stanley Co., 942 F.2d 648, 652 (9th Cir. 1991) (“Although there is indeed a

21    policy favoring disposition on the merits, it is the responsibility of the moving party to

22    move towards that disposition at a reasonable pace, and to refrain from dilatory and

23    evasive tactics.”). Having weighed these factors, the Court finds that dismissal of this

24    action pursuant to Federal Rule of Civil Procedure 41(b) is warranted.



                                                    3
     Case 5:18-cv-00544-GW-ADS Document 18 Filed 07/08/20 Page 4 of 4 Page ID #:106



 1    III.   CONCLUSION

 2           Accordingly, this action is dismissed pursuant to Federal Rule of Civil Procedure

 3    41(b) for failure to prosecute and failure to comply with court orders. Judgment is to be

 4    entered accordingly.

 5

 6           IT IS SO ORDERED.

 7

8     Dated: July 8, 2020

 9
                                               _______________________________
10                                             THE HONORABLE GEORGE H. WU
                                               United States District Judge
11

12    Presented by:

13
      ___/s/ Autumn D. Spaeth_____________
14    THE HONORABLE AUTUMN D. SPAETH
      United States Magistrate Judge
15

16

17

18

19

20

21

22

23

24



                                                  4
